The defendants haying been examined on interrogatories, and their several answer’s thereto having been filed, and considered, the defendants were addressed as follows by
Lowrie, C. J.
No serious mind can avoid regarding as a severe strain upon our republican institutions, the process of combined resistance to law, in which the people of Pittsburgh and of Allegheny county are now engaged, or which they are suffering you and others to conduct in their name. We can scarcely regard you as the real leaders in this movement, for we are sure, that it was not originated by you, and you have not studied the' true character of the position which you have assumed, or the probable consequences to yourselves and to posterity that are involved in it. I have known some of you for more than a quarter of a century, and have always had reason to respect you as upright and excellent men, sincerely devoted to the order and welfare of society, and I regret exceedingly to find that you have suffered yourselves to be placed in a position which is condemned by the laws of your country, and by the unanimous voice of the civilized world; and that is approved only by those who have suffered their interests, or their passions, instead of their consciences, to guide their conclusions and sit in judgment on their duties. Though we sympathize most deeply with the people of Pittsburgh and Allegheny county, on account of their embarrassments, we must, in the name of the law, arid of the common conscience of mankind, and of all that is most sacred to our social state, condemn the measures of relief which you represent.
It is impossible that you can have studied all the questions involved in this controversy, so as to be able to give an intelligent account of them; we presume that none of you have done so. *264Nearly all tbe questions raised belong to the form of the proceedings of your official predecessors in making the' contract, or of the process under which the cause was tried. But it cannot be that the people, or you either, have organized a rebellion against the judgment of their own highest court, merely because they disapprpve of some of the forms of the proceeding. Usually, it' is just results they want,- and they condemn all forms that interfere with these. Men do not quarrel with their builder for the' instruments he uses, or for his modes of handling them, if he turns out a proper house, in proper time; nor with the tailoring ■ process, if the coat is right. You can admire no judgment for or against you in your private rights, that- is founded on the mere formalities of -the case, amd not on its real merits. Honesty and conscience can take no pleasure in such judgments,- however selfishness and interest may regard them. All our legal practice in relation to amendments, shows how odious it is that judgments should turn on mere formalities. No suitor ever studies the forms in wrhich an action is conducted, in order to know that the final judgment is right. He refuses no judgment in his favour,1 and resists none that is against him, on any such grounds. Every business has its own forms, and men in other occupations are not expected to learn them, and have no interest in them, other than that they produce proper results with proper speed, economy, and certainty: However you and others may have been seduced into a questioning of the forms of the proceeding, it can hardly have been started out of court, except as a means of keeping up such a confusion of ideas, that mere self-interest or partisanship might evade the simplicity of the question of duty, as it arises on the merits of the case; None of you can be long imposed on by these side questions, if you will honestly keep your minds on the simple question of dirty. Self-interest is always an illegitimate element in questions of duty, and is sure to wrnaken, if not vitiate, the decision. A bankrupt never doubts his duty to his creditors, except when self-interest intervenes in the argument. Most errors of politicians arise out of their studying, not duty, but how their course will bé regarded at the next elections.
One of the objections to the form of the proceeding that has been most employed, is that the case was not submitted to a jury. It ought to be a sufficient answer to this, that,' according to the ordinary rules for administering justice, there was no question raised for the consideration of a jury. But this answer does not meet the spirit of the objection. It was not that the case might be tried by an impartial tribunal that this objection was made, but it was an appeal to sélfish principles, intended to invoke their aid in exciting contempt, and organizing opposition to the decision of the court. It was meant to urge the notion that the people of Allegheny county had a right to try their own causes. It wras *265not an impartial jury that was wanted; there have been enough of them in other courts, and they have given no encouragement to the defences relied on. It was an appeal to your interests, not to your duty — to your combined force, not to your honesty; not for a fair verdict on a regular trial, but for á verdict already in effect pronounced in town meetings, and enforced by partisan elections; for a verdict, not according to truth and conscience, but according to your passions; not according to the evidence, but according to the oft-expressed determination of the very defendant in the cause. Still, I believe, that even Allegheny county juries would disappoint you in this. It is not to lead you into the perjury of a known, unrighteous, and unlawful decision; but to blind your judgment by your passions, that you may do wrong without knowing it. In other words, it is force, not right, that is to govern; the law of savage, not of civilized life; the will of the strongest is to be the definition of justice; unregulated force the law of society. This is the very principle of the complaint, that the defendants got no chance of a trial by jury. Let it stand out clearly by itself, and it can find no honest man to utter a word in its favour.
It is only on the very merits of a cause that an honest party can found any impeachment of the decision. He finds no faults for supposed or real defects of method, if the result is just. The methods of no kinds of business or occupation are ordained in town meetings. And on the merits of this cause, there is really but one fundamental question, and that is the first step in the whole matter, the constitutionality of the Act of Assembly authorizing the city councils to subscribe for stock. No one denies the fact of subscription, and the issue of the bonds, and these create the liability, if the legislature could invest the councils with such authority.
That question was at one time a disputable one; but after all that has taken place, no man who is guided by intelligent, generous, and honest principles, without the bias of local excitements, can raise that question. Several successive legislatures and governors, including your own members; several successive councils, boards of commissioners, and grand juries among yourselves, and many similar bodies in other parts of the state, and many town and county meetings, have acted on the principle, by authorizing, making and urging such subscriptions; and, on the faith of these proceedings, many millions of dollars of confiding people have been invested, and have been decided by your own Supreme Court to have been legally invested. Besides this, similar legislation has taken place in many other states, with constitutions similar to ours, so far as this question is concerned; and, in all of them, where a dispute has been raised, their Supreme- Courts have sustained its constitutionality. No one of you, and no one for you, *266can pretend to an argument that is sufficiently clear to prove that all this is error, and to justify your rebellion against your own government. Even your own conduct and professions condemn you; for two years ago it was only a trial in court that you resolved upon, and, of course, a submission to the judgment, but now, after the trial, you resist its result.
And, be it observed, we have not yet decided that any one bond is without defence, but simply that the bonds have been issued according to law, and that, according to law, it is your duty to levy a tax sufficient to pay the interest on them. You may yet have a trial on every bond that your official oaths will justify you in disputing on other grounds than those already decided. Your oaths do not allow you to dispute them on those grounds, except for the honest purpose of a re-hearing upon them, if you think that is hopeful.
After all the departments of your government have thus sanctioned these bonds, and after thousands of people have invested their funds in them, to assist in improvements which you had much at heart, no honest and impartial man can' hesitate in condemning your efforts to repudiate. The common honesty of the world is against it. Common justice, as every day administered in your own courts, condemns your conduct. And it will soon vindicate itself against those who have so thoughtlessly dishonoured it; for the people are honest, and you, I believe, are honest, and you will yet discover that designing and selfish men, taking advantage of the distress that threatens you, have been misleading you into ways that are really dishonest and disorderly. You will yet submit to this burden rather than to the stain of dishonesty. Until this change comes, I must stand as a disowned and disinfranchised citizen among you, for I cannot vote for candidates whose banner is repudiation.
Acting on proper social or individual motives, you would never have ventured to disown your former belief and conduct, and to set aside all this overwhelming testimony of the validity of these bonds. It is not proper motives that incline you to listen to the sophisms that have led you astray, and it is the influence of combinations that has sustained you in a course which a more quiet reflection must, some day, disapprove. It is by appeals to your manliness and courage, that you have been led to act in opposition to your own government; but those appeals are really to your weakness in the face of the taunts and jeers of scornful and disorderly leaders. They appeal to your courage, in order to cheat you into subjection to them, and you will find yourselves under a most ignoble rule.
They have led you, as councilmen, to believe that you have the immunities of supreme legislators, and that your resistance to law is constitutional resistance; but, it is in fact, rebellion, in the *267common sense of the word. You are simply officers under law, having, as all officers must have, discretion in some things, and mere positive, well-defined duty in other things, for your guide. You have no liberty, no discretion in this matter of providing for the city debts; a plain and binding duty lies upon you to do it, even without the command of a court. In the matter of disputed debts, the final responsibility belongs to this court, not to you. Your official duty is ascertained by us, and then obedience alone is your duty. After that, your resistance becomes a violation of your official oaths, however far ignorance may. palliate your offence. In contemplation of law, and in the view of the world, your opinion in the case stands for. nothing. You are merely a party to a cause in court, and common justice demands its decision without regard to your opinions or wishes, and common sense and order demand that you submit to the decision, as any other defendant must. No litigant is required to admit that his cause is rightly decided against him; but he is always required to submit to the decision. No criminal is asked whether his sentence is just, before it is put in execution. The judgments of the law declare the duties, not the- wishes, of the parties. If cities and counties may' resist the final judgments of the court, then brute force is substituted for law, and the individual citizen submits, not from respect for ordained authorities, but because he cannot muster force enough to conquer the forces of the state; and 'then, also, mere local organizations, created by the state, cities or counties, become more powerful than the state itself, and your houses and property and other rights aije preserved and enforced, not because your government is respected, but because it is the greatest combination of force, and none other dare resist.
Now you not only repudiate your contracts, but rebel against the very tribunal which alone has final authority to control your action. All this, it is very painful for me to say; but we must search deeply into such social diseases, before we can apply the proper cures. In the matter of the debts or other duties of your constituents, you do not at all represent their wishes; you are not chosen to do the dishonest purposes of any men. They are bound to pay their debts, and you are the officers that must see that they do so; their dishonesty can furnish you no excuse for the violation of your official duty. If the duty is too painful a one, you ought to have declined the position.
And here the people of Pittsburgh and Allegheny county will find the seriousness of the evil which they are bringing on themselves. They will soon find that they cannot get worthy men to accept their offices. You will not do it again. While they reject all who are not repudiators and professed rebels, they can have only dishonesty or obstinate ignorance to guide their affairs. No man, who has sense enough to value his reputation as an honest *268man and orderly citizen,,will allow them to put him,up to do their dishonest service.
You are resisting the law in a manner that is annually adding thousands to your public debt. You are allowing the interest to accumulate until it will itself be a heavy debt, and are thus throwing upon your children the burdens you ought to bear yourselves. You are imposing upon'your suffering creditors the faults of your own citizens, for they managed all those matters; they wasted your funds, if they have been wasted, and you have called none of them to account;. if your stock is worthless, they made it so by unsuccessful, if not unskillful management. You are electing unworthy men to office, to carry out your unworthy wishes, and if your taxes, city or county, have not already largely increased by their mismanagement, they will soon do so, even without any part of your debts being provided for. And you are letting slip the chances of obtaining a reasonable compromise with your creditors, and thus may bring upon your constituents more burden than the equitable feelings of your creditors are now disposed to exact.
Lastly, .you are prostituting your offices to the purposes of those who are teaching and urging open resistance to the law of the land. You are teaching your children habits of thinking and acting that, if persevered in, are sure to make them disorderly and unsuccessful citizens. You are teaching them to despise your legislature, governor, and courts, and this must bring with it utter contempt for all inferior officers, and erase from their minds that respect for wisdom, experience, and official position, without which youth can have no healthy moral growth. Where there is no respect for superiors, there can be no progress, except in moral degradation. You are encouraging bad and ignorant men to come forward as your leaders, and by your cheers you are endorsing their coarseness as eloquence, and their libels and slanders of their superiors as manly courage ; and thus you are teaching your sons that this is the path to eminence and power, whereas it is the broad, open road to misery and social ruin. I desire it to be understood that, while I am addressing you, I am. thinking much more especially of the people whom you, in a large degree, represent here.
You, the defendants, in this proceeding, have allowed yourselves to be pushed to the fore front in the ranks of resistance, and you must bear the penalty of your position. We must treat you as criminals, and impose a fitting fine upon each of you. You will be committed to the custody of the sheriff until it is paid, and on failure to collect it thus, executions against your property will follow in proper season. But we do not intend to do it now. We have some evidence of an effort to obey the court, which we wish to presume to be sincere, and of course it mitigates the aggravation of your offensive position. You have all voted, on several occa*269sions, in favour of a tax, according to the command of the court. We presume that this was an effort at obedience, and not a mere fraudulent effort of evasion. We shall not presume that any of you were attempting by false votes and tricks to present the appearance of obeying, while disobedience is intended. You can hardly satisfy the disorderly portion of your constituents by showing them the appearance of disobedience, and at the same time satisfy this court, and your conscience and manliness, that you have been really trying to obey. We shall not yet presume that you intended this, though appearances are strongly against some of you. Some of you seem to suppose that your duty is done when you have voted for a proper ordinance, until it has finally passed the branch of the councils to which you respectively belong. This is not so. Every one of you is bound to see that a proper ordinance is passed and recorded, so as to become a law. You cannot say that your duty is done because a majority of the council to which you belong, or the other branch of the councils, have fixed upon a different rate of taxation from that which you think necessary. Reasonable men do not differ finally about the mere amount of taxation, when its purpose and necessity are plain, and their duty to fulfil the purpose is honestly recognised, especially when the surplus, if any, is not so much lost.-. Their differences as to amount are easily harmonized by the judgment of majorities, and by means of committees of conference and other well-known forms of legislative procedure. Each of you is bound to be diligent in attending to the passage of such an ordinance as will satisfy the mandamus directed to you. Failing in this, you are guilty of a contempt of court, a technical term, which means a contempt or disobedience of your own government, institutions, and laws. Wé are quite ready to believe that none of you wish to occupy this position. We desire to give you all a further opportunity to obey our writ, before we decide what we shall finally do in relation to. the crime of contempt of court, for which you have been attached. We shall adjourn the consideration of the sentences to be imposed until we meet at Pittsburgh, and you will now enter into recognisances for your appearance then and there. •
It is ordered, considered, and adjudged, that the said defendants are severally guilty of contempt of this court, in the matter aforesaid; and it is further ordered that the sentence be adjourned until the fourth Monday of October next at Pittsburgh, and the said defendants be severally bound in recognisance in the sum of $1000, to be and appear before the court at that time,, and abide the further order and sentence of the court, and not depart from the court without leave.